Title: To Benjamin Franklin from Isaac All, 12 March 1765
From: All, Isaac
To: Franklin, Benjamin


Dear Sir
[Ham]burgh 12th. March 1765
I with great pleasure Acknowlege the Receipt of your favour of the 3d. and am very glad to hear You have such late news from your family and friends at Philada. I hope their health will be continued and yourself soon restored never more to be seperated from them. I am much better then when I wrote you but have been Oblig’d since that time to undergo a Very Severe Operation for the Cure of a Fistula which has been done very Successfully and am in a way of recovering-Soon I hope to leave this place in 3 Weeks and when I have the pleasure of Seeing you shall be glad to inform you of what passed in Honduras while I was in that Country. I now presume to beg a favour. A Gentleman of my Acquaintence having a house in the Country where he and his family for the most live in the Summer time and as the place is very Subject to thunder and lightning he is very desireous of having one of your Electrical Rods Set thereon. I have undertaken to get him directions how it is to be put up, [if your time will] permit you [I] Shall esteem it a favour if you will tell me how the rods should be made, and the manner they are to be Erected, whether it is necessary they should be perpendicular or if the rod may run Slanting. If you have any opportunity to write to Philada my Duty love and best wishes Attends All our friends. I am with the greatest respect Dear Sir Your Affectionate Kinsman And Most Humble Servant
Isaac All
 
Addressed: To / Benjamin Franklin Esqr. / At. Mrs. Stevenson’s Craven Street / London
Endorsed: All
